DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because “said adaptability” (l. 1) lacks antecedent basis in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because the term “vacuum sticker” is unclear. Applicant’s specification appears to show a horn-shaped element (50; fig. 5) but does not describe how the element attaches to the junction pipe element.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiest, Jr. (US 5,950,682).
Regarding claim 1, Kiest, Jr. discloses an apparatus (10) for diagnosing leaks of a sewage pipe (60; fig. 2), said apparatus (10) comprising: a body (12) being insertable into said sewage pipe (60) and adaptable to seal a diameter larger than a diameter of said sewage pipe (bladder tube 12 is adaptable to seal a diameter larger than a diameter of sewer pipe 60; fig. 2); and at least one element (32, 51) for pressing said adaptable body (12) into said sewage pipe (60) and thereon beyond an end of said sewage pipe (at least cone 51 and line 32 help to press bladder tube 12 into sewer pipe 60 beyond an end of sewer pipe 60 at lateral pipe 62; fig. 2), into a junction pipe element (62) being wider than said sewage pipe (at least vertical and diagonal cross-sections of lateral pipe 62 is wider than a cross-section of sewer pipe 60; fig. 2), thereby said adaptable body (12) adapts to said diameter being larger than said diameter of said sewage pipe (60), thereby said adaptation of said adaptable body (12) followed by said pressing of said adaptable body (12) onto said sewage pipe (60) from beyond said end of said sewage pipe (60), sealably blocks said end of said sewage pipe (bladder tube 12 is adapted to expand to a diameter at lateral pipe 62 which is larger than a diameter of sewer pipe 60, bladder tube 12 is pressed onto sewer pipe 60 from beyond an end, after  bladder tube 12 inflated to block the end of sewer pipe 60; c. 6, ll. 36-47).
Regarding claims 2 and 6-8, Kiest, Jr. discloses wherein said at least one element (51, 32) for pressing said adaptable body (12) comprises a semi rigid cable (32), configured for pulling said adaptable body (12) towards said end of said sewage pipe (control line 32 can pull bladder tube 12 towards an end of sewer pipe 60; fig. 2); wherein said adaptability of said adaptable body (12) comprises at least one character selected from a group consisting of: expandability (bladder tube 12 expands in volume when inflated), inflatability (bladder tube 12 in inflatable), resiliency (bladder tube 12 must have some degree of resiliency), rotatability (bladder tube 12 is rotatable); further comprising an air pump for inflating said adaptable body (bladder tube 12 is inflated with air via hose 64, which requires some air pumping means; c. 5, ll. 20-23); wherein said adaptable body (12) comprises: a flat round surface (an upper portion of lateral tube 22 has a flat round surface; fig. 3); and a round inflatable tube (22), for deploying said flat round surface (lateral tube 22 is inflatable and has a round cross-section that deploys the upper portion of lateral tube 22 into lateral pipe 62; fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest, Jr. (US 5,950,682) in view of Yie et al. (US 4,291,727).
Regarding claim 3, Kiest, Jr. discloses the invention as set forth above.
Kiest, Jr. is silent on the element for pressing including a springy leaf.
Yie et al. teaches an inflatable body (1) for sealing a pipe (63), including an element (84a, 88a) for pressing the inflatable body (1) comprises at least one springy leaf (spring 88 causes arm 84a to move outward toward a wall of pipe 63, and at least arm 84a has a leaf shape; c. 3, ll. 48-53 and fig. 13), for being adapted to a pipe element (upon inflation of flexible sleeve 1, 84a is moved outward against the wall of pipe 63).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kiest, Jr. with the spring leaf arrangement of Yie et al. to provide a pipe sealing element capable of being used under higher pressure (Yie et al., c. 3, ll. 42-45).




Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “a hinge for allowing rotating said adaptable body in relation to said semi rigid cable; and a wire for distantly applying said rotation” in combination with the remaining claim elements as recited in claim 5. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara et al. (US 2020/0332939 A1) is cited for disclosing an inflatable body (4; fig. 9D) for sealing an end of pipe (71) and having a hinge (12).
Allen et al. (US 4,893,389) is cited for an inflatable body (13) for sealing a junction element in a sewage pipe (12) and including a cable (14, 18; figs. 1-3).
Yamamoto (US 9,638,347 B2) is cited for disclosing an inflatable body (4) for sealing a junction of a pipe (1). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852